NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: Chris Mathis (512) 434-3766 TEMPLE-INLAND INC. REPORTS SECOND QUARTER 2010 RESULTS AUSTIN, TEXAS, July 27, 2010Temple-Inland Inc. today reported second quarter 2010 net income of $20 million, or $0.18 per diluted share, compared with a first quarter 2010 net loss of $4 million, or $0.04 per diluted share, and second quarter 2009 net income of $66 million, or $0.61 per diluted share.Second quarter 2010 net income excluding special items was $21 million, or $0.19 per diluted share. Second Quarter First Quarter Net income per share Adjustment for special items Net income per share, excluding special items Doyle R. Simons, chairman and chief executive officer of Temple-Inland Inc., said, “In Corrugated Packaging, we realized the benefit of the January linerboard price increase in the quarter.However, the price increase benefit was partially offset by extended and unanticipated mill outages and unprecedented low inventory levels that negatively affected our financial performance in the quarter by approximately $20 million. “An extended maintenance outage at our Rome, Georgia, mill and unscheduled outages of almost a week at our Maysville, Kentucky, and Newport, Indiana, mills due to third party utility interruptions negatively affected earnings in the quarter by approximately $11 million.The outages also affected inventories, which are at unprecedented low levels and well below our practical minimum.As a result, we were forced to make unscheduled outside purchases of 4 containerboard and incur additional freight costs, negatively affecting earnings by an additional $9 million in the quarter. “In Building Products, we returned to solid profitability in the quarter.In addition to higher prices, we benefited from our low cost structure.Results in this quarter provide insight into the earnings potential in this business. “Looking ahead, we are positioned for a strong second half of the year in Corrugated Packaging as we will benefit from higher prices, box plant transformation and less mill maintenance downtime.Housing markets remain challenging, but we are well positioned in our Building Products business.” Corrugated Packaging Second Quarter First Quarter Segment Operating Income (Millions) Earnings improved in second quarter 2010 compared with first quarter 2010 primarily due to higher prices which were partially offset by increased downtime and related costs. Operating income declined in second quarter 2010 compared with second quarter 2009 due primarily to higher input costs. Building Products Second Quarter First Quarter Segment Operating Income (Millions) Building Products operating results improved in second quarter 2010 compared with first quarter 2010 due to higher prices and volumes for all our products.Operating results improved in second quarter 2010 compared with second quarter 2009 due to higher lumber prices and higher volume for all our products. Other Special items in the quarter were primarily an after-tax charge of $1 million related to facility closures in connection with Box Plant Transformation II. 5 Temple-Inland will host a conference call on July 27, 2010, at 10:00 am ET to discuss results of second quarter 2010.To access the conference call, listeners calling from the United States and Canada should dial 1-866-394-6665 at least 15 minutes prior to the start of the call.The passcode for the conference call is: 80872111.Those wishing to access the call from outside the United States and Canada should dial 1-706-634-1667 and use the same passcode as set forth above.Replays of the call will be available for two weeks following completion of the live call and can be accessed at 1-800-642-1687 in the United States and Canada and at 1-706-645-9291 outside the United States and Canada.The passcode for the replay is: 80872111. Temple-Inland Inc. is a manufacturing company focused on corrugated packaging and building products. The fully integrated corrugated packaging operation consists of 7 mills and 60 converting facilities. The building products operation manufactures a diverse line of building products for new home construction, commercial and repair and remodeling markets. Temple-Inland's address on the World Wide Web is www.templeinland.com. This release contains “forward-looking statements” within the meaning of the federal securities laws. These statements reflect management’s current views with respect to future events and are subject to risk and uncertainties. We note that a variety of factors and uncertainties could cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs,contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; the accuracy of certain judgments and estimates concerning the integration of acquired operations; and other factors, many of which are beyond our control. Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this report to reflect the occurrence of events after the date of this report. This release includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included in this release. 6 TEMPLE-INLAND INC. AND SUBSIDIARIES CONSOLIDATED EARNINGS AND SEGMENT RESULTS (Preliminary and Unaudited) Second Quarter First Six Months (In millions, except per share) Revenues Corrugated packaging $ Building products Total revenues $ Income Corrugated packaging $ 63 $ 91 $ $ Building products 15 (3 ) 6 (5 ) Total segment operating income 78 88 Items not included in segments: General and administrative expense ) Share-based and long-term incentive compensation (8 ) Other operating income (expense) (2 ) 75 (2 ) 71 Other non-operating income (expense) –– (9 ) –– 1 Net interest income (expense) on financial assets and nonrecourse financial liabilities of special purpose entities (4 ) (1 ) (7 ) 1 Interest expense on debt ) Income before taxes 32 29 Income tax expense ) Net income 20 66 15 Net (income) loss attributable to noncontrolling interestof special purpose entities –– –– 1 (1 ) Net income attributable to Temple-Inland Inc. $ 20 $ 66 $ 16 $ Average basic shares outstanding Average diluted shares outstanding Per share information: Basic earnings $ Diluted earnings $ Dividends $ 7 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED BALANCE SHEETS (Preliminary and Unaudited) Second Quarter-End Year-End 2009 (Dollars in millions) ASSETS Current Assets $ $ Property and Equipment Financial Assets of Special Purpose Entities Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities $ $ Long-Term Debt Nonrecourse Financial Liabilities of Special Purpose Entities Deferred Tax Liability Liability for Pension Benefits Liability for Postretirement Benefits Other Long-Term Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Temple-Inland Inc. Shareholders’ Equity Noncontrolling Interest of Special Purpose Entities 91 92 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ 8 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Second Quarter First Six Months (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 75 (a) $ (a) (b) $ (a) $ (a) (b) Working capital 18 22 )(c) ) 93 94 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other 8 (7 ) –– (8 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt ) ) 35 ) Other 1 (8 ) 2 ) Effect of exchange rate changes on cash and cash equivalents –– 2 1 1 Net increase (decrease) in cash and cash equivalents 19 7 12 ) Cash and cash equivalents at beginning of period 29 24 36 41 Cash and cash equivalents at end of period $ 48 $ 31 $ 48 $ 31 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 48 $ 50 $ 96 $ (a) Includes $15 million of voluntary, discretionary contributions to our defined benefit plan in second quarter and first six months 2010 and 2009. (b) Includes $63 million of alternative fuel mixture credits, net of related costs and tax payments, in second quarter and first six months 2009. (c) Includes $14 million of alternative fuel mixture credits that were accrued at year-end 2009. 9 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Second First Fourth Third Second Quarter Quarter Quarter Quarter Quarter (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 75 (a) $ 52 $ (c) $ (a) (c) $ (a) (c) Working capital 18 ) (b) 75 (d) 28 22 93 1 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other 8 (8 ) 8 4 (7 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt ) 54 ) ) ) Other 1 ) 13 11 (8 ) ) 32 ) ) ) Effect of exchange rate changes on cash and cash equivalents –– 1 1 (1 ) 2 Net increase (decrease) in cash and cash equivalents 19 (7 ) (6 ) 11 7 Cash and cash equivalents at beginning of period 29 36 42 31 24 Cash and cash equivalents at end of period $ 48 $ 29 $ 36 $ 42 $ 31 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 48 $ 48 $ 49 $ 50 $ 50 (a) Includes $15 million of voluntary, discretionary contribution to our defined benefit plan in second quarter 2010, third and second quarter 2009. (b) Includes $14 million alternative fuel mixture tax credits that were accrued at year-end 2009. (c) Includes alternative fuel mixture tax credits, net of related costs and tax payments, of $54 million in fourth quarter 2009, $58 million in third quarter 2009, and $63 million in second quarter 2009. (d) Includes a $58 million federal income tax refund. 10 TEMPLE-INLAND INC. AND SUBSIDIARIES REVENUES AND UNIT SALES, EXCLUDING JOINT VENTURE OPERATIONS (Preliminary and Unaudited) Second Quarter First Six Months Revenues (Dollars in millions) Corrugated packaging Corrugated packaging $ Paperboard (a) 48 35 89 74 Total corrugated packaging $ Building products Lumber $ 71 $ 45 $ $ 91 Gypsum wallboard 40 33 73 71 Particleboard 38 35 74 73 Medium density fiberboard 21 15 39 33 Fiberboard 9 7 16 10 Other 11 9 20 17 Total building products $ Unit Sales Corrugated packaging Corrugated packaging, thousands of tons Paperboard, thousands of tons (a) 95 86 Total, thousands of tons Building products Lumber, mbf Gypsum wallboard, msf Particleboard, msf 99 Medium density fiberboard, msf 36 31 71 65 Fiberboard, msf 45 37 79 54 (a) Paperboard includes containerboard and light-weight gypsum facing paper. 11 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES (Preliminary and Unaudited) Second Quarter First Quarter First Six Months (In millions, except per share) NET INCOME (LOSS) EXCLUDING SPECIAL ITEMS Net income (loss) in accordance with GAAP $ 20 $ 66 $ (4 ) $ 16 $ Special items, after-tax: Alternative fuel mixture tax credits, net of costs –– 47 7 7 47 Facility closures and headcount reductions (1 ) (1 ) (7 ) (8 ) (3 ) Litigation and other – (1 ) Substitution costs –– ) –– –– ) Gain (loss) on purchase and retirement of debt –– 5 –– –– 11 One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program –– –– (3 ) (3 ) –– Total special items, after-tax (1 ) 40 (3 ) (4 ) 43 Net income (loss), excluding special items $ 21 $ 26 $ (1 ) $ 20 $ 58 Net income (loss), per share, in accordance with GAAP $ $ $ ) $ $ Special items, after-tax, per share: Alternative fuel mixture tax credits, net of costs –– Facility closures and headcount reductions ) Litigation and other – ) Substitution costs –– ) –– –– ) Gain (loss) on purchase and retirement of debt –– –– –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program –– –– ) ) –– Total special items, after-tax ) ) ) Net income (loss), per share, excluding special items $ $ $ ) $ $ Average basic shares outstanding Average diluted shares outstanding Building products EBITDA Segment operating income (loss) determined in accordance with GAAP $ 15 $ (3 ) $ (9 ) $ 6 $ (5 ) Depreciation and amortization 10 11 11 21 23 Building products EBITDA $ 25 $ 8 $ 2 $ 27 $ 18 12
